    Case 0:20-cv-60416-AMC Document 102 Entered on FLSD Docket 07/14/2021 Page 1 of 4



                                  UM TED STATES DISTRICT COURT
                                  SO U TH ER N D ISTRIC T O F FLO R IDA

                                 CA SE NO.20-60416-CIV-CAM ON/HUNT

      TOCM M L lN C.,a Florida corporation,                                 FILED BY                 C,
                                                                                                     ,


                    Plaintiff,
                                                                                JUL 1i 2021
      V.                                                                         ANGELA E.NOBLE
                                                                                CLERKU.s.DISI CT
                                                                               s.D.OFFLA.-Fm LAUD
                                                                                                ..
      M ICRO SOFT CO RPOR ATION ,a
      W ashington com oration,

                    Defendant.


       PLAINTIFF'S NOTICE OF CONVENTIONALLY FILING EXHIBIT NUM BER 63 TO
         ITS STATEM ENT O F M ATERIAL FACTS IN SUPPORT OF ITS M OTION FOR
                  SUM M ARY JUDGM EM AS TO LIABILITY (ECF NO.97)

             PlaintiftlTOCM AIL INC.(:TocM ail''ortçplaintiff'),byandthroughtmdersignedcotmsel,
      herebyprovidesnoticeofconventionally tilingexhibitnumber63(videofileat7:00-7:30)toits
       StatementofM aterialFactsin SupportofItsM otion forSllmmaryJudgmentastoLiability(ECF
      No.97)inaccordancew1111theCourt'sOrderCyrantingPlaintifrsMotiontoFileVideoandAudio
       EvidencedatedJuly9,2021(ECF No.94).PertheCourt'sOrder,Plaintiffrespectfully requests
       thattheClerk includein theCourtFiletheflash ddve containing thevideo fileoffered in Support

.      ofPlaintiff'sM otion forSllm mary Judgm ent.



       Dated:July 14,2021                        Respectfully subm itted,

                                                 By: /s/ JoshuaD .M artin
                                                 JoshuaD .M artin
                                                 FloridaBarN o.028100
                                                 Email:josh.mal'thlttljou so= e ilaw.com
                                                 JOHNSON & M ARTIN,P.A .
                                                 500W .CypressCreek Rd.
                                                 Suite430
Case 0:20-cv-60416-AMC Document 102 Entered on FLSD Docket 07/14/2021 Page 2 of 4



                                              FortLauderdale,Florida 33309
                                              Teleghone:(954)790-6699
                                              Facstmile:(954)206-0017
                                              AttorneyforPlaintz TocMailInc.



                                  C ERTIFIC A TE O F SER W CE
          IHEREBY CERTIFY that,onthis 14th day ofJuly 2021,theforegoing documentisbeing

   served on allcotmselofrecord on the service listvia electronic mail. Plnintiffpreviously served

   on Defendnnt'scotmselon July 9,2021the video file thatisbeing file conventionally with this

   noticeofSling viaeleckonic mail.

                                       By: /s/joshuaD.M artin
                                              Joshua D .M artin




                                                 2
Case 0:20-cv-60416-AMC Document 102 Entered on FLSD Docket 07/14/2021 Page 3 of 4



                                      SERW C E LIST

                        TO CM M L JN c v.M ICR OSOF T COR POM TION
                               20-60416-C IV -C m O N /H UN T

    Joshua D .M artin                         Franeisco 0 .Sanchez
    E-M ai1:joshome n@jou sonmadinlaw.com     E-M ai1:sanchezo@ gtlam com
    JOH N SON & M AR TIN ,P.A .                       orizondol@ gtlam com
    500 W .CypressCreek Rd.                   Evelyn A .Cobos
    Suite430                                  E-Mai1:cobose@gtlam com
    FortLauderdale,Flodda 33309                      M iaLitDock@ gtlam com
    Teleghone:(954)790-6699                   G REEN BERG TRAU RIG,P.A .
    Facslmile:(954)206-0017                   333 S.E.2nd Avenue,Suite 4400
                                              M iami,Florida 33131
                                              Telephone:(305)579-0500
                                              Facsimile:(305)579-0717
                                              M ary-olgaLovett(admittedpro hacvice)
                                              E-Mail:lovettm@ gtlam com
                                              ReneTrevino(admittedpro hacvice)
                                              E-M ai1:t'
                                                       revinor@ gtlam com
                                              G REEN BERG TILAU RIG LLC
                                              1000 Louisiana Skeet,Suite 1700
                                              H ouston,Texas 77002
                                              Telephone:(713)374-3541
                                              Facsimile:(713)374-3505
     Case 0:20-cv-60416-AMC Document 102 Entered on FLSD Docket 07/14/2021 Page 4 of 4

                                       United States D istrict C ourt
                                       Southern D istrict of Florida


                            CaseNumber:23f./-;p,///
                                                  s                  C-

                        SUPPLEM ENTAL ATTACHM ENTIS)
             Please referto supplem ental''file''in the division where the .
             Documents/Exhibitswere subm i/ed and filed.

             Division Docum enfExhibits Subm ited and Filed:

     .
         -
             These Docum ents/Exhibits m ustnotbe placed in the Rem p chron file'
                                                                                ',

             Documents/Exhibits Retained in SuDplementalFiles (Soanned)
         .
                   .
                       Poorquaiityscanned images (i.e.Handwriten,Photographs)
i
                   .
                       S urety bonds

    ê'             .Bound et radition papea



             Doc ménts/Exhibits Retained in Su IementalFiles (Not@canned)
                   .
                       cD,DVD,USB drive.(i.e.AudioN isual)       fl Q
                                                                    lt-          .
                                                                               IVC

             **A IIotherdocum ents and docum entary exhibits are partofthe CM /EG F
             Case Reoord in pdfform at.
                             '
               .




             oate,rllljlzl
                                                                                Revised:2/20/2019
